DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the arguments filed on 03/10/2022. Claims 1-3, 5-10, 12-17, and 19-22 are pending in the application and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-17 and 19-22  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1:
For Step 1, the claim is a method so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “…determining...”  The “determining...” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “calculating… a standard deviation…” The “calculating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “discretizing…”  The “discretizing” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “calculating… the standard deviation…” The “calculating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determining…”  The “determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “calculating … the predicted value…” The “calculating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “…selecting…” The “selecting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: computing terminal, user interface, and processor.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “obtaining” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “pushing” step is a form of insignificant extra-solution activity because it is a mere data gathering. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  


Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Here the “obtaining” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) 

Here the “pushing” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “
determining a fluctuation coefficient … calculating the predicted value…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 2, recites further limitations such as “determining a safety factor… calculating the predicted value….and safety factor” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 5:
Claim 5, which incorporates the rejection of claim 1, recites further limitations such as “calculating… ” that are part of the abstract idea and do not amount to an inventive concept.

The “obtaining” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “obtaining” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) 
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.
Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 5, recites further limitations such as “determining reliability…” that are part of the abstract idea and do not amount to an inventive concept.

For Step 2, Prong 2, the claim does recite additional element:  user interface.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 5, recites further limitations such as “…calculating…” that are part of the abstract idea and do not amount to an inventive concept.
For Step 2, Prong 2, the claim does recite additional element:  user interface.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 8:
For Step 1, the claim is an apparatus so it does recite a statutory category of invention.
For Step 2, Prong 1:
The claim recites the limitation of “…determining...”  The “determining...” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “calculating… a standard deviation…” The “calculating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “discretizing…”  The “discretizing” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “calculating… the standard deviation…” The “calculating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determining…”  The “determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “calculating … the predicted value…” The “calculating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “…selecting…” The “selecting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: computing terminal, user interface, and processor.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “obtaining” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “pushing” step is a form of insignificant extra-solution activity because it is a mere data gathering. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Here the “obtaining” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) 

Here the “pushing” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 9:
Claim 9, which incorporates the rejection of claim 8, recites further limitations such as “
determining a fluctuation coefficient … calculating the predicted value…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 10:
Claim 10, which incorporates the rejection of claim 9, recites further limitations such as “determining a safety factor… calculating the predicted value….and safety factor” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 8, recites further limitations such as “calculating…” that are part of the abstract idea and do not amount to an inventive concept.

The “obtaining” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “obtaining” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). 
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.
Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 12, recites further limitations such as ““determining reliability…” that are part of the abstract idea and do not amount to an inventive concept.

For Step 2, Prong 2, the claim does recite additional element:  user interface.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 14:
Claim 14, which incorporates the rejection of claim 12, recites further limitations such as “…calculating…” that are part of the abstract idea and do not amount to an inventive concept.
For Step 2, Prong 2, the claim does recite additional element:  user interface.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 15:
For Step 1, the claim is a non-transitory computer-readable storage medium so it does recite a statutory category of invention.
For Step 2, Prong 1:
The claim recites the limitation of “…determining...”  The “determining...” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “calculating… a standard deviation…” The “calculating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “discretizing…”  The “discretizing” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “calculating… the standard deviation…” The “calculating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determining…”  The “determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “calculating … the predicted value…” The “calculating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “…selecting…” The “selecting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: computing terminal, user interface, and processor.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “obtaining” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “pushing” step is a form of insignificant extra-solution activity because it is a mere data gathering. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Here the “obtaining” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) 

Here the “pushing” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 15, recites further limitations such as “determining a fluctuation coefficient … calculating the predicted value…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 17:
Claim 17, which incorporates the rejection of claim 16, recites further limitations such as “determining a safety factor… calculating the predicted value….and safety factor” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 19:
Claim 19, which incorporates the rejection of claim 15, recites further limitations such as “calculating… ” that are part of the abstract idea and do not amount to an inventive concept.

The “obtaining” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “obtaining” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) 
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.
Regarding Claim 20:
Claim 20, which incorporates the rejection of claim 15, recites further limitations such as “determining reliability…” that are part of the abstract idea and do not amount to an inventive concept.

For Step 2, Prong 2, the claim does recite an additional element:  user interface.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 21:
Claim 21, which incorporates the rejection of claim 1, recites further limitations such as “providing…” that are more details  of the “pushing “ step in claim 1 , and do not 
amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception for the reasons set forth in claim 1. Therefore, the claim is not eligible.

Regarding Claim 22:
Claim 22, which incorporates the rejection of claim 1, recites further limitations such as: “discretizing ….; and calculating ermining reliability…” that are part of the abstract idea and do not amount to an inventive concept.

For Step 2, Prong 2, the claim does recite an additional element:  displaying and user interface.

The “obtaining” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “obtaining” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 12-15, 10-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moukas et al. (US 2009/0089131 A1, hereinafter referred to as Moukas) in view of Murata et al. (“Learning to Reproduce Fluctuating Time Series by Inferring Their Time-Dependent Stochastic Properties: Application in Robot Learning Via Tutoring,” hereinafter referred to as Murata), and further in view of Bentolila et al. (US 2003/0101451 A1, hereinafter referred to as Bentolila), and  Cheng et al (“
Multimedia Features for Click Prediction of New Ads in Display Advertising,” hereinafter referred to as Cheng), and Ma et al. (US 2009/0191576 Al, hereinafter referred to as Ma).

As to claim 1, Moukas teaches a push information pre-selecting method, comprising: 
based on historical push data of push information including a plurality of push information items, determining, by a computing terminal including at least one processor, a feature for calculating a predicted value, and a weight corresponding to the feature (paragraphs [0104], [0105], [0108], [0127], [0128]; a personalization engine is used to predict user profile attributes from user activity data; the personalization module assigns higher weights to user declared attributes, which implies that lower weights are assigned to attributes predicted by the personalization module based on user activity data); 
calculating, by the computing terminal, a standard deviation of the feature (paragraphs [0115]-[0117]; a standard deviation is calculated for each attribute); 
based on the predicted value, selecting, by the computing terminal, push information items satisfying a preset condition (paragraph [0127]; users are assigned to segments based on the Weighted Normalized Euclidean distance calculated by the personalization engine and appropriate advertisements are pushed to the users according to the assigned segment; being assigned to a specific segment corresponds to a preset condition); and 
pushing, by the computing terminal, the selected push information items to a target user (see paragraphs [0012]-[0013]; users are targeted with device specific content; the content of interest is pushed to a mobile device).  
However, Moukas fails to explicitly teach:
determining, by the computing terminal, a fluctuation probability of the standard deviation; and
calculating, by the computing terminal, the predicted value based on the weight, the standard deviation, and the fluctuation probability, the standard deviation and the fluctuation probability being used for calculating a fluctuation value for correcting the weight. 
Murata, in combination with Moukas, teaches:
determining, by the computing terminal, a fluctuation probability of the standard deviation (see Fig. 2 (b), wherein using the broadest reasonable interpretation, Examiner interprets “Gaussian Noise Generator,” as the fluctuation probability); and
calculating, by the computing terminal, the predicted value based on the weight, the standard deviation, and the fluctuation probability, the standard deviation and the fluctuation probability being used for calculating a fluctuation value for correcting the weight (see page 301, F. Generation Method…Gaussian noise generator ..and a standard deviation of (see Fig. 2)…, Fig. 2 (b), wherein using the broadest reasonable interpretation, Examiner interprets “Output” based on Variance and Gaussian Noise Generator,” as the predicted value). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Moukas to add a predicted value to the system of Moukas as taught by Murata above.  The modification would have been obvious because one of ordinary skill would be motivated to predict the value based on Variance and Gaussian Noise, as suggested by Murata (Abstract). 
However, Moukas and Murata fail to explicitly teach:
receiving, via the user interface, a selection of training data from the historical push data; obtaining user features from the training data, the user features including an age feature and a gender feature; 
discretizing, by the at least one processor, the user features to form a column of the age feature and a column of the gender feature each represented in a bit of 0 and a bit of 1; and calculating, by the at least one processor, the standard deviation of the feature according to the column of the age feature and the column of the gender feature each represented in the bit of 0 and the bit of 1.
Bentolila, in combination with Moukas and Murata, teaches:
receiving, via the user interface, a selection of training data from the historical push data (paragraphs [0038] and [0177] … query interface… interface with the BMQengine;  [0106]… historical data….; [0109]…training data…; [0332]… process all user training data…; Fig. 2, n-category tagged training data..); 
obtaining user features from the training data, the user features including an age feature and a gender feature (paragraphs [0074]-[0075] and [0077]…gender…age…)    ); 
discretizing, by the at least one processor, the user features to form a column of the age feature and a column of the gender feature each represented in a bit of 0 and a bit of 1 (paragraphs [0262] ... transition matrix… viewers' demographic group….; [0455]… binary membership value equal to one if there were sufficient dimensions that separated the user from the advertising category prototype under consideration, and zero otherwise…);
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Moukas and Murata to add discretized features to the combination system of Moukas and Murata, as taught by Bentolila above.  The modification would have been obvious because one of ordinary skill would be motivated to provide this information for each advertising category as a distribution, as suggested by Bentolila ([0455]). 
However, Moukas, Murata, and Bentolila teach standard deviation but fail to explicitly teach:
calculating, by the at least one processor, the standard deviation of the feature according to the column of the age feature and the column of the gender feature each represented in the bit of 0 and the bit of 1.
Cheng, in combination with Moukas, Murata, and Bentolila, teach:
the age feature and the gender feature each represented in the bit of 0 and the bit of 1 (page 778, right column, 2.2 Features….On the user side, demographic information such as age and gender are common features used for click prediction...The identifier features are all binary indicators that take the value 1 when present and 0 otherwise….; page 781., 4. FEATURE SELECTION, right column…features are ranked based on their relevance to the target in the training data, measured using a standard mutual information method [32]…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Moukas, Murata, and Bentolila, to add age feature and the gender feature to the combination system of Moukas, Murata, and Bentolila, as taught by Cheng above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the click prediction for new ads compared to a state-of-the-art baseline model, as suggested by (Abstract). 
However, Moukas, Murata, Bentolila and Cheng teach standard deviation but fail to explicitly teach:
calculating, by the at least one processor, the standard deviation of the feature according to the column of the age feature and the column of the gender feature.Ma, in combination with Moukas, Murata, Bentolila and Cheng, teaches:
calculating, by the at least one processor, the standard deviation of the feature according to the column of the age feature and the column of the gender feature (paragraph [0063] …standard deviation was calculated for each time point as
shown below. Column one shows age distribution; column two, gender; column three, number of subjects (No.)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Moukas, Murata, Bentolila and Cheng, to add a standard deviation to the combination system of Moukas, Murata, Bentolila and Cheng, as taught by Ma above.  The modification would have been obvious because one of ordinary skill would be motivated to use using standard statistical program software for data analysis, as suggested by Ma ([0063]). 

As to claim 5, which incorporates the rejection of claim 1, Bentolila, in combination with Moukas and Murata, teaches wherein a feature for calculating a predicted value, and a weight corresponding to the feature comprises: 
obtaining push information features from the training data (Fig. 2, element 4); and 
calculating the predicted value further according to the push information features (paragraphs [0062] …system is trained with tagged learning data (e.g., real-time TV click stream data tagged with the demographic identity of viewers) of a statistically
representative, TV viewing population sample…determines the statistical significance of, and confidence in the training and test data…; [0109] …statistically represents a multiplicity of predictive TV user characteristics….; [0117] …a preference determination engine (PDE) uses a voting based, reinforced learning system to assign preference ratings to all EPG entries…; [0233] …calculate an ordering likelihood metric…; [0234] …estimate the expected likelihood that a state is in a specified sequence…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Moukas and Murata to add push information features to the combination system of Moukas and Murata, as taught by Bentolila above.  The modification would have been obvious because one of ordinary skill would be motivated to provide this information for each advertising category as a distribution, as suggested by Bentolila ([0455]). 

As to claim 6, which incorporates the rejection of claim 5, Moukas teaches wherein the obtaining user features comprises: 
determining reliability of the user features (paragraph [0107] …use of sophisticated rules and proprietary profiling algorithms, the engine compiles an accurate profile for each individual user….); and 
receiving, via the user interface, a selection of certain user features from the user features for calculating the predicted value based on the reliability of the user features (paragraphs [0107]-[0109]…predefined personalization algorithms and transforms plain user data to user profile and behavioural information…a customer has been profiled, a profiling manager automatically groups the customers, using automated clustering, into homogeneous groups for marketing analysis and targeted action…).  

As to claim 7, which incorporates the rejection of claim 5, Moukas teaches wherein the determining user features for calculating the predicted value comprises: 
receiving, via the user interface, a selection of one or more unprocessed user features from the user features as the certain user features for calculating the predicted value (paragraphs [0107]-[0109]… wherein using the broadest reasonable interpretation, Examiner interprets “predefined personalization algorithms and transforms plain user data to user profile and behavioural information…a customer has been profiled, a profiling manager automatically groups the customers, using automated clustering, into homogeneous groups for marketing analysis and targeted action…” to teach the limitation).  .  

Claim 8 recites substantially the same functionalities recited in claim 1, and is directed to an apparatus that performs the method claim 1.  Moukas teaches memory and processor (paragraph [0214] …, personal computer).  Therefore, claim 8 is rejected for the same reasons as applied to claim 1 above.

Claim 12 recites substantially the same functionalities recited in claim 5, and is directed to an apparatus that performs the method claim 5.  Moukas teaches memory and processor (paragraph [0214] …, personal computer).  Therefore, claim 12 is rejected for the same reasons as applied to claim 5 above. 

Claim 13 recites substantially the same functionalities recited in claim 6, and is directed to an apparatus that performs the method claim 6.  Moukas teaches memory and processor (paragraph [0214] …, personal computer).  Therefore, claim 13 is rejected for the same reasons as applied to claim 6 above.

Claim 14 recites substantially the same functionalities recited in claim 7, and is directed to an apparatus that performs the method claim 7.  Moukas teaches memory and processor (paragraph [0214] …, personal computer).  Therefore, claim 14 is rejected for the same reasons as applied to claim 7 above.

Claim 15 recites substantially the same functionalities recited in claim 1, and is directed to a non-transitory computer-readable storage medium that performs the method claim 1.  Moukas teaches memory and processor (paragraph 214] …, personal computer).  Therefore, claim 15 is rejected for the same reasons as applied to claim 1 above.

 Claim 19 recites substantially the same functionalities recited in claim 5, and is directed to a non-transitory computer-readable storage medium that performs the method claim 5.  Moukas teaches memory and processor (paragraph [0214] …, personal computer).  Therefore, claim 19 is rejected for the same reasons as applied to claim 5 above.

Claim 20 recites substantially the same functionalities recited in claim 6, and is directed to a non-transitory computer-readable storage medium that performs the method claim 6.  Moukas teaches memory and processor (paragraph [0214] …, personal computer).  Therefore, claim 20 is rejected for the same reasons as applied to claim 6 above.

As to claim 22, which incorporates the rejection of claim 1, Bentolila, in combination with Moukas and Murata, teaches, wherein the standard deviation of the feature is calculated further by:
obtaining category tags from the training data corresponding to the user features,
the category tags indicating whether an advertisement is operated upon via an action,
wherein the action includes clicking, reading, or watching (paragraphs [0030] …. user's viewing behavior with click stream data…[0064]…tagged learning data (e.g., real-time TV click stream data tagged with the demographic identity of viewers) of a statistically
representative, TV viewing population sample).
discretizing the category tags to form a column of the category tags represented in
a bit of 0 and a bit of 1 (paragraphs [0262] ... transition matrix… viewers' demographic group….; [0455] … binary membership value equal to one if there were sufficient dimensions that separated the user from the advertising category prototype under consideration, and zero otherwise…).
Cheng, in combination with Moukas, Murata, and Bentolila, teaches category tag represented in the bit of 0 or the bit of 1 (page 778, right column, 2.2 Features….On the user side, demographic information such as age and gender are common features used for click prediction...The identifier features are all binary indicators that take the value 1 when present and 0 otherwise….).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Moukas, Murata, and Bentolila, to add age feature and the gender feature to the combination system of Moukas, Murata, and Bentolila, as taught by Cheng above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the click prediction for new ads compared to a state-of-the-art baseline model, as suggested by (Abstract). 
However, Moukas, Murata, Bentolila and Cheng teach standard deviation but fail to explicitly teach:
displaying, on the user interface, the column of the user age feature and the
column of user gender feature, and the column of category tags; and
calculating the standard deviation of the feature according to the column of the
category tag represented in the bit of 0 or the bit of 1.
Ma, in combination with Moukas, Murata, Bentolila and Cheng, teaches:
displaying, on the user interface, the column of the user age feature and the
column of user gender feature, and the column of category tags (paragraphs [0063]-[0064] …column one shows age distribution; column two, gender; column three, number of subjects (No.)); and
calculating the standard deviation of the feature according to the column (paragraph [0063] …standard deviation was calculated for each time point as shown).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Moukas, Murata, Bentolila and Cheng, to add a standard deviation to the combination system of Moukas, Murata, Bentolila and Cheng, as taught by Ma above.  The modification would have been obvious because one of ordinary skill would be motivated to use using standard statistical program software for data analysis, as suggested by Ma ([0063]). 
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moukas et al. (US 2009/0089131 A1, hereinafter referred to as Moukas) in view of Murata et al. (“Learning to Reproduce Fluctuating Time Series by Inferring Their Time-Dependent Stochastic Properties: Application in Robot Learning Via Tutoring,” hereinafter referred to as Murata), and further in view of Bentolila et al. (US 2003/0101451 A1, hereinafter referred to as Bentolila), and  Cheng et al (“Multimedia Features for Click Prediction of New Ads in Display Advertising,” hereinafter referred to as Cheng), and Ma et al. (US 2009/0191576 Al, hereinafter referred to as Ma), and CHEN et al. (US 2017 /0364933 A1, hereinafter referred to as CHEN).

As to claim 2, which incorporates the rejection of claim 1, CHEN, in combination with 
Moukas, Murata, Bentolila, Cheng and Ma, teaches: 
determining a fluctuation coefficient (paragraph [0131], wherein, using the broadest reasonable interpretation, Examiner interprets the “time-fluctuation value of the time interval” as the fluctuation coefficient), wherein the fluctuation coefficient is used for limiting a value range of the fluctuation value, wherein the calculating the predicted value based on the weight, the standard deviation, and the fluctuation probability comprises: 
calculating the predicted value based on the weight, the standard deviation, the fluctuation probability (Murata: Fig. 2 (b), wherein using the broadest reasonable interpretation, Examiner interprets “Output” based on Variance and Gaussian Noise Generator,” as the predicted value), and the fluctuation coefficient (CHEN: paragraphs [0131]-[0137]… wherein, using the broadest reasonable interpretation, Examiner interprets “time-fluctuation value of the time intervals” as the fluctuation coefficient).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Moukas, Murata, Bentolila, Cheng and Ma to add a fluctuation coefficient to the combination system of Moukas, Murata, Bentolila, Cheng and Ma, as taught by CHEN above.  The modification would have been obvious because one of ordinary skill would be motivated to predict usage interval for the user, as suggested by CHEN ([0132]). 

Claim 9 recites substantially the same functionalities recited in claim 2, and is directed to an apparatus that performs the method claim 2.  Moukas teaches memory and processor (paragraph 214]…, personal computer).  Therefore, claim 10 is rejected for the same reasons as applied to claim 2 above.

Claim 16 recites substantially the same functionalities recited in claim 2, and is directed to a non-transitory computer-readable storage medium that performs the method claim 2.  Moukas teaches memory and processor (paragraph 214]…, personal computer).  Therefore, claim  is rejected for the same reasons as applied to claim 2 above.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moukas et al. (US 2009/0089131 A1, hereinafter referred to as Moukas) in view of Murata et al. (“Learning to Reproduce Fluctuating Time Series by Inferring Their Time-Dependent Stochastic Properties: Application in Robot Learning Via Tutoring,” hereinafter referred to as Murata), and further in view of Bentolila et al. (US 2003/0101451 A1, hereinafter referred to as Bentolila), and  Cheng et al (“Multimedia Features for Click Prediction of New Ads in Display Advertising,” hereinafter referred to as Cheng), and Ma et al. (US 2009/0191576 Al, hereinafter referred to as Ma), and Kolay et al. (US 2017/0140422 A1, hereinafter referred to as Kolay).

As to claim 3, which incorporates the rejection of claim 2, Kolay, in combination with Moukas, Murata, Bentolila, Cheng and Ma, teaches: 
determining a safety factor, wherein the safety factor is used for preventing an abnormal fluctuation value caused when the standard deviation is of a particular value or the standard deviation is not obtained (paragraph [0081]…reduce the variance of the prediction error (or standard deviation )…the previous prediction errors can also be used to produce a better prediction), wherein the calculating the predicted value based on the weight, the standard deviation, and the fluctuation probability comprises: 
calculating the predicted value based on the weight, the standard deviation, the fluctuation probability (Murata: Fig. 2 (b), wherein using the broadest reasonable interpretation, Examiner interprets “Output” based on Variance and Gaussian Noise Generator,” as the predicted value), and the safety factor (paragraph 0080]…reduce the variance of the prediction error (or standard deviation )….the previous prediction errors can also be used to produce a better prediction).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Moukas, Murata, Bentolila, Cheng and Ma to add a safety factor to the combination system of Moukas, Murata, Bentolila, Cheng and Ma, as taught by Kolay, above.  The modification would have been obvious because one of ordinary skill would be motivated to produce a better prediction, as suggested by Kolay, ([0080]). 

Claim 10 recites substantially the same functionalities recited in claim 3, and is directed to an apparatus that performs the method claim 3.  Moukas teaches memory and processor (paragraph 214] …, personal computer).  Therefore, claim 10 is rejected for the same reasons as applied to claim 3 above.

Claim 17 recites substantially the same functionalities recited in claim 3, and is directed to a non-transitory computer-readable storage medium that performs the method claim 3.  Moukas teaches memory and processor (paragraph 214]…, personal computer).  Therefore, claim is rejected for the same reasons as applied to claim 3 above.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Moukas et al. (US 2009/0089131 A1, hereinafter referred to as Moukas) in view of Murata et al. (“Learning to Reproduce Fluctuating Time Series by Inferring Their Time-Dependent Stochastic Properties: Application in Robot Learning Via Tutoring,” hereinafter referred to as Murata), and further in view of Bentolila et al. (US 2003/0101451 A1, hereinafter referred to as Bentolila), and  Cheng et al (“Multimedia Features for Click Prediction of New Ads in Display Advertising,” hereinafter referred to as Cheng), and Ma et al. (US 2009/0191576 Al, hereinafter referred to as Ma), and Bettini et al. (“Protecting Privacy Against Location-based Personal Identification,” hereinafter referred to as Bettini).


As to claim 21, which incorporates the rejection of claim 1, Bettini in combination with Moukas, Murata, Bentolila, Cheng and Ma, teaches: 
providing, via the user interface, a release position by which the push information is
released (Introduction… positioning information is stored, managed and released….; 4 Location-based Quasi-Identifiers…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Moukas, Murata, Bentolila, Cheng and Ma to add a release position to the combination system of Moukas, Murata, Bentolila, Cheng and Ma, as taught by Bettini, above.  The modification would have been obvious because one of ordinary skill would be motivated to 
ensure that no sensitive data is released to a service provider when the data can be personally identified through a location-based quasi-identifier, as suggested by Bettini, (Introduction). 

Response to Applicant’s arguments
Applicant's arguments on file on 03/10/2022 with respect to claims 1-3, 5-10, 12-17, and 19-22 have been considered and are moot in view of new ground(s) of rejection under 35 USC § 103.  However, the arguments for the claim rejections under 35 USC § 101 are not persuasive.  

Claim Rejections under 35 USC § 101

Argument 1
Like "Claim 1" in the patent-eligible "Example 37 - Relocation of lcons on a Graphical
User Interface" issued with the 2019 PEG (2019 Revised Patent Subject Matter Eligibility Guidance) "Example 37"), which is directed to a method of rearranging icons "on a graphical user interface (GUI)" of a computer system, Applicant's claim 1 is directed to a method of preselecting push information "on a user interface" of a computing terminal.
Like "Claim 1" in the patent-eligible Example 37, which recites "receiving, via the GUI,
a user selection" to organize each icon, Applicant's claim 1 recites "receiving, via the user interface, a selection" of training data from the training data.
Like "Claim 1" in the patent-eligible Example 37, which recites "determining, by a
processor," Applicant's claim 1 recites "discretizing, by the at least one processor" and
"calculating, by the at least one processor."
Accordingly, Applicant's independent claim 1 is submitted to be patent eligible.
Applicant's other independent claims 8 and 15 are submitted to be patentable for at least the reasons set forth in relation to claim 1. All dependent claims are submitted to be patentable at least due to their respective dependencies from independent claims 1, 8, and 15.

Examiner’s response:
Examiner respectfully disagrees. The claim as a whole does not integrate the mental process into a practical application.  
It is important to note that in order for a claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally cannot be said to improve computer technology. MPEP 2106.05(a).  As noted in this action, to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. 

The claim does recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.

The claim as a whole merely describes how to “calculating… a standard deviation;” “discretizing…; “calculating… the standard deviation…”and “determine whether….” These claimed steps, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer component.

The claimed computer components are recited at a high level of generality. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. When viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “obtaining” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  
Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Here the “obtaining” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Unlike example 37, Claim 1 dose not move icons to a position on the GUI as recited here: “automatically moving the most used icons to a position on the GUI closest to the
start icon of the computer system based on the determined amount of use.”

Accordingly, Applicant's independent claim 1 as submitted is not patent eligible.
Applicant's other independent claims 8 and 15 as submitted are not patentable for at least the reasons set forth in relation to claim 1. All dependent claims as submitted are not patentable at least due to their respective dependencies from independent claims 1, 8, and 15.

Rejections under 35 USC §103
Argument 1
Applicant appears to assert that Applicant's independent claim 1 recites, among other things -
receiving, via the user interface, a selection of training data from the historical push data;
obtaining user features from the training data, the user features including an age feature and a gender feature;
discretizing the user features to form a column of the age feature and a column of the gender feature each represented in a bit of 0 and a bit of 1; and
calculating the standard deviation of the feature according to the column
of the age feature and the column of the gender feature each represented in the bit
of 0 and the bit of 1.

Examiner’s response:
Examiner respectfully disagrees.  Applicant’s arguments are mot in view of new ground(s) of rejection (Bentolila et al. (US 2003/0101451 A1), and Cheng et al (“Multimedia Features for Click Prediction of New Ads in Display Advertising”), and Ma et al. (US 2009/0191576 A1).

Accordingly, Applicant's independent claim 1 as submitted is not patentable over the art
cited. Applicant's other independent claims 8 and 15 as submitted is not patentable for at least the reasons set forth in relation to claim 1. All dependent claims as submitted are not patentable at least due to their respective dependencies from independent claims 1, 8, and 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122